DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1, 3, 5-10, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEALES (BEALES et al: US 2016/0337947) in view of EKICI (US 2016/0219446)
Regarding claim 1, 9, 10,  BEALES (BEALES et al: US 2016/0337947) discloses method performed by a wireless communication device configured to operate in a cellular communication system, the method comprising 
acquiring information about a carrier frequency to perform measurements on (BEALES: Fig. 6, ¶62-64, ¶44, the ARFCN to be measured is selected from the acquired AFRCN second set information); 
checking whether the carrier frequency belongs to a set of frequencies on which information is kept by the wireless communication device in a searchable frequency set (BEALES: Fig. 6, step 605, step 611 ¶61, it is checked/determined whether the cell/carrier associated with the BCCH being measured is a cell which has an associated PLMN-ID that is included in the Available PLMN set of the UE); and 
BEALES: Fig. 6, if the PLMN-ID determined for the PLMN of the cell/frequency is already in the available PLMN set, the communication continues by following 616), and if the carrier frequency does not belong to the set, the wireless communication device proceeds with adding the information about the carrier frequency to the set of frequencies, wherein the wireless communication device adds the information about the carrier frequency to the set (BEALES: Fig. 6, , if the PLMN-ID determined for the PLMN of the cell/frequency is not already in the Available PLMN set, the PLMN-ID for the cell/frequency is added to the PLMN-ID set), wherein the wireless communication device adds the information about the carrier frequency to the set of frequencies only when successful measurements are feasible on the carrier frequency (BEALES: Fig. 6, ¶62, when the BCCH is not successfully decoded, the information/PLMN-ID is not added (skips step 612); only adds when successfully decoded the BCCH on that frequency/carrier that indicates successful communication is possible/feasible)
wherein the set of frequencies comprises at least one subset of frequencies, wherein respective frequencies belong to a subset of the at least one subset of frequencies based on a surrounding radio environment, (BEALES: Fig. 3, Fig. 6, ¶30, a first set of ARFCN and a second ARFCN are subsets generated from among the set of frequencies supported by the terminal (¶42); the available PLMN subset kept by the UE have frequencies belonging to plurality of subsets including the first PLMNs and second PLMNs which includes first ARFCN set and second ARFCN set based on the surrounding radio environment of the terminal that allows it to receive and detect signals on respective frequencies/ARFCNs with a successful BCCH decoding); 
BEALES remains silent regarding carrying on with measurements on frequencies that are searchable;
 pruning the set of frequencies by removing one or more frequencies therefrom to reduce the set of frequencies;
a subset of the at least one subset of frequencies to be prioritized for performing the measurements is based on corresponding actual circumstances as division among the subsets.
However, EKICI (US 2016/0219446) discloses carrying on with measurements on frequencies that are searchable (EKICI: ¶59, the measurements continue on a set of frequencies that are searchable and deemed measurable); a subset of the at least one subset of frequencies to be prioritized for performing the measurements is based on corresponding actual circumstances as division among the subsets (EKICI: ¶20, ¶58 a subset of set of frequencies is prioritized for performing measurements based on a circumstance that UE has previously used that frequency or based on a new location); and pruning the set of frequencies by removing one or more frequencies therefrom to reduce the set of frequencies (EKICI: ¶58, removing a frequency to minimize the set of frequency to be measured/monitored); 
A person of ordinary skill in the art working with the invention of BEALES would have been motivated to use the teachings of EKICI as it provides techniques to minimize memory usage at a mobile station being used for storing unnecessary 


Regarding claim 3,  BEALES modified by EKICI discloses method of claim 1, wherein the information about the carrier frequency comprises an absolute radio-frequency channel number, ARFCN, according to a reference of the cellular communication system (BEALES: Fig. 6, ¶64, the PLMN-ID for the selected ARFCN is added i.e. the ARFCN is added in terms of its PLMN-ID).

Regarding claim 5, 19,  BEALES modified by EKICI discloses the method of claim 1/10, further comprising- evaluating whether the information about the carrier frequency is sufficient for the wireless communication device to determine a physical frequency corresponding to the carrier frequency, wherein the wireless communication device interacts through signalling with a serving network node of the cellular communication system to acquire further information about the carrier frequency if the physical frequency cannot be determined (BEALE: Fig. 6, ¶61, Fig. 3, step 320, ¶45, the ARFCN alone is not sufficient to determine the physical frequency information for the PLMN-ID, for which broadcast information is sent by the base station in order to determine the PMLN-ID for the second cell/carrier frequency).
Regarding claim 6, 20, BEALES modified by EKICI discloses method of claim 1, wherein the searchable frequency set is kept in one of a list in the wireless communication device, a database in the wireless communication device and a subscriber identity module associated with the wireless communication device, and wherein the one of the list and the database is further populated upon adding the information about the carrier frequency (BEALES: ¶25, Fig. 6, SIM/memory (equivalent to database with a list of available PLMN set) is updated with newly added PLMN ID).

Regarding claim 7, BEALES modified by EKICI discloses the method of  claim 1, wherein the acquiring of the information about the carrier frequency includes receiving signaling comprising the information about the carrier frequency from a serving network node of the cellular communication system (BEALES: ¶39, receiving information about the carrier frequency from the network node it is camped on currently).

Regarding claim 8, BEALES modified by EKICI discloses method of claim 1, wherein respective frequencies belong to a subset based on at least one of operator information, location information, positioning, and UE connection history (BEALES: Fig. 3, ¶30, different frequencies corresponding to ARFCNs are associated with different PLMNs and mobile network operators).




Claim 2, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over BEALES modified by EKICI as applied to claim 1/10 above, further in view of KOMPALA et al (US 2016/0227500)
Regarding claim 2, 17,  BEALES modified by EKICI discloses method of claim 1/10, further comprising checking whether the successful measurements are feasible on the carrier frequency (BEALES: Fig. 6, ¶62, when the BCCH is not successfully decoded, the information/PLMN-ID is not added (skips step 612); only adds when successfully decoded the BCCH on that frequency/carrier).
BEALES modified by EKICI remains silent regarding the successful measurements are feasible within a predetermined number of attempts.
However, KOMPALA et al (US 2016/0227500) discloses the successful measurements are feasible within a predetermined number of attempts (KOMPALA: Fig. 3, ¶33, repeating decoding for a predetermine times to determine successful measurement feasibility of a cell).
A person of ordinary skill in the art working with the invention of BEALES modified by EKICI would have been motivated to use the teachings of KOMPALA as it avoids an out of service (OOS) state for a prolonged period of time (¶3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of BEALES modified by EKICI with teachings of KOMPALA in order to improve robustness of communications in the access network.


Claim 4, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over BEALES modified by EKICI as applied to claim 3/17 above, further in view of OH (OH et al: US 2019/0037580)

Regarding claim 4, 18, BEALES modified by EKICI discloses method of claim 3, wherein the cellular communication system is one of a 3rd Generation Partnership Project, 3GPP, Long Term Evolution, LTE, system, and a system based on thereon, operating in one of a licensed, unlicensed and shared spectrum (BEALES: ¶30, LTE operating in at least the licensed spectrum), and the ARFCN for a radio band currently applied (BEALES: ¶64, ARFCN).
BEALES modified by EKICI remains silent regarding, however, OH (OH et al: US 2019/0037580) discloses applying enhanced universal terrestrial radio access, EUTRA, and the ARFCN is an EUTRA ARFCN, EARFCN, for a radio band currently applied (OH: ¶56, ARFCN is EARFCN and applying EUTRA).
A person of ordinary skill in the art working with the invention of BEALES modified by EKICI would have been motivated to use the teachings of OH as it provides a more recent standard for UTRA application thereby improving future compatibility for the invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of BEALES modified by EKICI with teachings of OH in order to improve compatibility of the invention.

Response to Arguments
2/24/2022 have been fully considered but they are not persuasive.


Applicants argue,
“
    PNG
    media_image1.png
    370
    663
    media_image1.png
    Greyscale
”
	Examiner respectfully disagrees with the above arguments. Applicants take a position that BEALS modified by SHANPAL does not disclose, “…wherein the set of frequencies comprises at least one subset of frequencies and respective frequencies belong to a subset of the at least one subset of frequencies based on surrounding radio environment and prioritizing the measurements is a subset of the at least one subset of frequencies based on corresponding actual circumstances as division among the subsets.”

	BEALES in ¶44 discloses that a set of frequencies that has frequencies of first 
 ARFCN set and a second ARFCN set.
[0042] The control unit 210 may generate a first ARFCN set for one or more frequency bands supported by or enabled on the mobile communication device 110 (310). For example, the control unit 210 may perform a power scan across ARFCNs in one or more frequency bands supported by or enabled on the mobile communication device 110. The control unit 210 may generate the first ARFCN set based on a result of the power scan.

[0043] The control unit 210 may select an ARFCN from the first ARFCN set (312). Then, the control unit 210 may determine whether the selected ARFCN is included in the at least one allocation table of the first cell 122 of the first PLMN 120 (313). For example, the selected ARFCN may be allocated to the first cell 122 belonging to the first PLMN 120.

[0044] If the control unit 210 determines that the selected ARFCN is included in the at least one allocation table of the first cell 122 of the first PLMN 120 (313-Y), the control unit 210 may exclude the selected ARFCN from a second ARFCN set (314) and may determine whether there are one or more additional ARFCNs in the first ARFCN set (315).

	
	BEALES teaches that there is a set of frequencies kept in the UE that includes a first ARFCN set (equivalent to a subset) and a second ARFCN set (equivalent to another subset) that have common frequencies and non-common frequencies. 


    PNG
    media_image2.png
    1524
    1058
    media_image2.png
    Greyscale

	A person of ordinary skill in the art would reasonably interpret the above portions of BEALES as, “the set of frequencies comprises at least one subset of frequencies, wherein respective frequencies belong to a subset of the at least one subset of frequencies based on a surrounding radio environment…”
	 



	BEALES discloses in Fig. 3, Fig. 6, and ¶30, that a first set of ARFCN and a second ARFCN are subsets generated from among the set of frequencies supported by the terminal (¶42). The available PLMN subset kept by the UE have frequencies belonging to plurality of subsets including the first PLMNs and second PLMNs which includes first ARFCN set and second ARFCN set based on the surrounding radio environment of the terminal that allows it to receive and detect signals on respective frequencies/ARFCNs with a successful BCCH decoding.
BEALES remains silent regarding carrying on with measurements on frequencies that are searchable;
 pruning the set of frequencies by removing one or more frequencies therefrom to reduce the set of frequencies;
a subset of the at least one subset of frequencies to be prioritized for performing the measurements is based on corresponding actual circumstances as division among the subsets.
However, newly cited reference EKICI (US 2016/0219446) discloses carrying on with measurements on frequencies that are searchable (EKICI: ¶59, the measurements continue on a set of frequencies that are searchable and deemed measurable); a subset of the at least one subset of frequencies to be prioritized for performing the measurements is based on corresponding actual circumstances as division among the subsets (EKICI: ¶20, ¶58 a subset of set of frequencies is prioritized for performing measurements based on a circumstance that UE has previously used that frequency or based on a new location); and pruning the set of frequencies by removing one or more frequencies therefrom to reduce the set of frequencies (EKICI: ¶58, removing a frequency to minimize the set of frequency to be measured/monitored); 
A person of ordinary skill in the art working with the invention of BEALES would have been motivated to use the teachings of EKICI as it provides techniques to minimize memory usage at a mobile station being used for storing unnecessary frequency listings by pruning and at the same time minimizing battery usage at the mobile station by avoiding monitoring of low priority or removed frequencies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of BEALES with teachings of EKICI in order to improve quality of communications in the access network.

All arguments are based on the arguments above. Therefore, all arguments are responded to in full.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461